DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-10, 13-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet (U.S. Patent No. 5,146,804 A; “Carmillet”) in view of Barrett (U.S. Patent No. 5,087,491 A; “Barrett”).
Carmillet discloses:
Regarding claim 1:
A dampened gear system (system illustrated in FIG. 2), comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), and at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65);
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), at least one lug (3);  and 
a damper (7) positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
wherein the at least one lug is positioned within the at least one lug aperture having a gap (FIG. 3 illustrates a gap/space at reference numbers 80 and 81) between the at least one lug and an engagement surface of the at least one lug aperture (col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
However, Carmillet does not expressly disclose that the damper is formed of a rigid metal structure at least partially encased within a resilient, compressible material.
Barrett teaches a damper (10) being formed of a rigid metal structure (16; col. 2, ll. 46-49, “second laminate 16 of stiff material”; col. 3, ll. 13-21, “isotropic materials such as steel and aluminum. . . . The choice of the specific stiff material to be used will be based on the amount of stiffness required”; both of which are rigid metal) at least partially encased within a resilient, compressible material (col. 2, ll. 46-47, “laminate 12 of viscoelastic material”; FIG. 2 depicts the rigid metal structure 16 being at least partially circumferentially encased by resilient, compressible material 12) to improve the stiffness and overall strength of the damper (col. 1, ll.36-47; col. 4, ll. 57-59, “the inner stiff laminates of a cylindrical structural member 10 may be selected for strength”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet such that the damper is formed of a rigid metal structure at least partially encased within a resilient, compressible material, as taught by Barrett, to improve the stiffness and overall strength of the damper and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Carmillet teaches that the second gear includes a central void (hole through which extension 31 extends, see in FIG. 2; col. 3, ll. 26-29), and wherein the first gear includes an extension (31) which extends from the first contact face through the central void (see at 31 in FIG. 2; see col. 3, ll. 26-29). However, Carmillet does not teach the reverse configuration wherein the first gear includes a central void, and wherein the second gear includes an extension which extends from the second contact face through the central void.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet to provide the reverse configuration wherein the second gear includes an extension which extends from the second contact face through the central void, because it has been held that the mere reversal of parts was held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).  See MPEP § 2144.04.  Here, whether the extension extends from the second gear through a central void in the first gear versus extends from the first gear through a central void in the second gear is a mere reversal of the respective gear upon which the extension and central void are mounted, and nowhere is there a disclosure, teaching or suggestion that such a reversal would affect the nature of the connection of the two components or any other function of the device.  As such, this limitation does not amount to a patentable difference.
Regarding claims 6-7, Carmillet teaches, as a dampening mechanism, a gap between the lug and engagement surface so as to allow limited relative angular displacement between the first and second gear (col. 3, ll. 47-60). However, Carmillet does not expressly disclose the gap being between 0.01 and 0.02 inches, or being about 0.015 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gap being between 0.01 and 0.02 inches, or being about 0.015 inches, as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the rotor of the claimed invention performs any differently than that of the prior art device.  At best, the written description states in paragraph [0025] that merely “[i]n some embodiments, the gap is between 0.01 and 0.02 inches, or about 0.015 inches” but does not further characterize these dimensions as causing the device to perform differently than if the gap were to be dimensioned differently.  Because the limitation would not cause or otherwise allow the claimed invention to perform any differently than the prior art device, this limitation does not amount to a patentable difference.  In addition, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); see also Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."); see also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977.  Here, as mentioned above, Carmillet teaches the gap at 80 and 81 being dimensioned so as to allow limited relative angular displacement between the first and second gear.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the gap being between 0.01 and 0.02 inches, or being about 0.015 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (gap at 80, 81 dimensioned to allow limited relative angular displacement), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05.
Carmillet as modified above further teaches the following:
Regarding claim 8:
The dampened gear system of claim 1, wherein the damper is sized to substantially fill the damper aperture (col. 2, ll. 61-65, “Each of these springs bears, at one of its circumferential ends, on a fin 3 of one group of fins, while at its other circumferential end it bears on a fin 4 of the other group” thereby filling up spaces between portions 4 as seen in FIG. 3).
Regarding claim 9:
The dampened gear system of claim 1, wherein the damper is attached to the second gear (via portions 3 disposed between the dampers 7 as seen in FIG. 3; col. 2, ll. 61-65, “Each of these springs bears, at one of its circumferential ends, on a fin 3 of one group of fins, while at its other circumferential end it bears on a fin 4 of the other group”).
Regarding claim 10:
The dampened gear system of claim 1, wherein the damper includes a channel (channel that would be defined between adjacent dampers 7 and within which portion 3 is positioned, see in FIG. 3), and wherein a pin (3) extending from the second face extends (col. 3, ll. 30-31, “first pinion 20 carries the fins 3 which project axially from it”) at least partially through the channel (col. 2, ll. 61-65).
Regarding claim 13:
The dampened gear system of claim 1, wherein the at least one lug is a plurality of lugs (FIG. 3 illustrates lugs 3 disposed in the upper and lower regions i.e. within apertures 80 and 81) and wherein the at least one lug aperture is a plurality of lug apertures (80, 81 in FIG. 3).
Regarding claim 14:
The dampened gear system of claim 1, wherein the at least one lug aperture is two lug apertures (80, 81) spaced on opposite sides of a centerline (see spaces 80, 81 being diametrically positioned across the horizontal center line in FIG. 3; col. 3, ll. 47-48, “two diametrically opposed chambers 80 and 81 are formed”), and wherein the at least one damper aperture is two damper apertures spaced on opposite sides of the centerline (see damper apertures between portions 4 being diametrically positioned along the horizontal center line in FIG. 3), and wherein the lug apertures are spaced 90 degrees about the centerline from the damper apertures (in FIG. 3, spaces 80, 81 intersect the vertical centerline whereas the damper spaces intersect the horizontal center line, indicating that they are spaced 90 degrees relative to each other; see MPEP § 2125).
Regarding claim 15:
The dampened gear system of claim 1, wherein the at least one lug projects from the second gear perpendicular to the second toothed perimeter (FIG. 3 illustrates lug 3 as extending axially and therefore orthogonal to the radially extending teeth; see MPEP § 2125).
Regarding claim 16:
The dampened gear system of claim 1, wherein rotation of one of the first gear and the second gear in relation to the other of the first gear and the second gear compresses the damper until the at least one lug contacts the engagement surface.
Regarding claim 17:
A dampened gear system, comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), 
a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), and 
at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), and a damper (7) attached to the second gear (via portions 3 of second gear 20; col. 2, ll. 59-65) and positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); and
wherein the damper is formed of a rigid metal structure (16 in Barrett) at least partially encased within a resilient, compressible material (12 in Barrett).
Regarding claim 18:
The dampened gear system of claim 17, further comprising an anti-friction coating between the first contact face and the second contact face (col. 4, ll. 11-19 describe the presence of lubricating oil between the first and second contact surfaces, said oil acting as the “anti-friction” coating therebetween).


Regarding claim 20:
A method for reducing gear rattle (see abstract, “vibration damper” being a means to reduce gear rattle) comprising: 
providing a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), and at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65);
providing a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), at least one lug (3);  and 
providing a damper (7) attached to the second gear (via portions 3, see in FIG. 3) and positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
positioning the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
rotationally biasing the first gear with respect to the second gear, using the damper (via resilient members 7; col. 4, ll. 1-10), to create a gap between the at least one lug and the engagement surface of the at least one lug aperture (FIG. 3 illustrates a gap/space at reference numbers 80 and 81; col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”), wherein the damper is formed of a rigid metal structure (16 in Barrett) at least partially encased within a resilient, compressible material (12 in Barrett).
Regarding claim 21:
The method of claim 20, further comprising rotating one of the first gear and the second gear in relation to the other of the first gear and the second gear to compress the damper until the at least one lug contacts the engagement surface (col. 4, ll. 5-10, “when the movement of the shaft 12 is not uniform, one of the pinions becomes displaced circumferentially with respect to the other, against the force which is exerted by the spring 7, the two of the latter becoming compressed while the other two become extended, and vice versa” [emphasis]; col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet in view of Barrett, as applied to claim 2 above, and further in view of Satoh et al. (U.S. P.G. Publication No. 2007/0089699 A1; “Satoh”).
Carmillet teaches a thrust washer (52) contacting the first gear and a second gear (FIG. 2 illustrates ring 52 having a radial surface engaging axial surfaces of extension 31 of the first gear and an axial surface of the second gear).  However, Carmillet does not expressly disclose the thrust washer extending radially around the extension, a snap ring extending radially around the extension and positioned against the thrust washer, and wherein the extension includes a radial recess sized to receive a portion of the snap ring.
Satoh teaches a thrust washer (48) extending radially around the extension, a snap ring (49) extending radially around an extension (FIG. 3(b) illustrates ring 49 being radially around extension 21) and positioned against the thrust washer (FIG. 3(b) illustrates ring 49 engaging with ring 48), and wherein the extension includes a radial recess sized to receive a portion of the snap ring (FIG. 3(b) illustrates the distal end of extension 21 as having a radial groove within which the radially inner portion of ring 49 is seated) as a known technique to retain the assembly of components to the extension (¶ [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet to provide the thrust washer extending radially around the extension, a snap ring extending radially around the extension and positioned against the thrust washer, and wherein the extension includes a radial recess sized to receive a portion of the snap ring, as taught by Satoh, as doing so is a known technique to retain the assembly of components to the extension. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the simple substitution of one known element for another to produce predictable results and the use of a known technique to improve similar devices in the same way are rationales, inter alia, that support a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Kobayashi and Takeuchi are drawn to analogous/similar structures i.e. brake actuating structure, and would therefore recognize that modifying Carmillet in view of the teachings of Satoh described supra would, with reasonable predictability, not significantly alter the principle operation of Carmillet, and would merely result in ring 52 being formed so that it extends radially around the extension 31; and additionally providing a snap ring extending radially around the extension 31 and positioned against the thrust washer, and forming the distal end of extension 31 includes a radial recess sized to receive a portion of the snap ring.


Carmillet as modified above further teaches the following:		
Regarding claim 3:
The dampened gear system of claim 2, further comprising a thrust washer (48 in Satoh) extending radially around the extension and contacting the first gear and the second gear (the thrust washer would engage the extension 31 of second gear 30 and an axial face of the first gear 20).
Regarding claim 4:
The dampened gear system of claim 3, further comprising a snap ring (49 in Satoh) extending radially around the extension and positioned against the thrust washer (the snap ring would be disposed around extension 31 within a radial recess thereon, and engage the side of thrust washer 48), whereby the snap ring inhibits the thrust washer and first gear from disengaging with the second gear (by way of fixing engagement with the radial recess).
Regarding claim 5:
The dampened gear system of claim 4, wherein the extension is a cylindrical extension (see e.g. inner cylindrical shape at 31 in FIG. 3), and wherein the cylindrical extension includes a radial recess sized to receive a portion of the snap ring (FIG. 3(b) in Satoh illustrates the distal end of extension 21 as having a radial groove within which the radially inner portion of ring 49 is seated; therefore, extension 31 in Carmillet would likewise have a radial recess accommodating the snap ring therein).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet in view of Barrett, as applied to claim 2 above, and further in view of Sandner (U.S. P.G. Publication No. 2014/0116174 A1; “Sandner”).
Carmillet teaches all the limitations of claim 1, see above, but does not expressly disclose an anti-friction coating between the first contact face and the second contact face.
Sandner teaches an anti-friction coating (¶ [0054], “at least one of the contacting surface of the area 24 and the rotatable gear 4 (or the main gear 2) is or are provided with a friction-reducing coating, for example a bonded coating, e.g. made of PTFE”) between a first contact face (lower surface of gear 2 in FIG. 4) and a second contact face (upper face of gear 4 in FIG. 4) as a means to adjust the damping characteristics between the two gears (¶ [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet such that an anti-friction coating between the first contact face and the second contact face, as taught by Sandner, as a means to adjust the damping characteristics between the two gears.         
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet.
Carmillet discloses:
Regarding claim 23:
A dampened gear system (system illustrated in FIG. 2), comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), and at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65);
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), at least one lug (3);  and 
a damper (7) positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
wherein the at least one lug is positioned within the at least one lug aperture having a gap (FIG. 3 illustrates a gap/space at reference numbers 80 and 81) between the at least one lug and an engagement surface of the at least one lug aperture (col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
Carmillet teaches that the second gear includes a central void (hole through which extension 31 extends, see in FIG. 2; col. 3, ll. 26-29), and wherein the first gear includes an extension (31) which extends from the first contact face through the central void (see at 31 in FIG. 2; see col. 3, ll. 26-29). However, Carmillet does not teach the reverse configuration wherein the first gear includes a central void, and wherein the second gear includes an extension which extends from the second contact face through the central void.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet to provide the reverse configuration wherein the second gear includes an extension which extends from the second contact face through the central void, because it has been held that the mere reversal of parts was held to be an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification).  See MPEP § 2144.04.  Here, whether the extension extends from the second gear through a central void in the first gear versus extends from the first gear through a central void in the second gear is a mere reversal of the respective gear upon which the extension and central void are mounted, and nowhere is there a disclosure, teaching or suggestion that such a reversal would affect the nature of the connection of the two components or any other function of the device.  As such, this limitation does not amount to a patentable difference.     
Claims 1, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmillet (U.S. Patent No. 5,146,804 A; “Carmillet”) in view of Biedess (U.S. Patent No. 2,702,995 A; “Biedess”).
Carmillet discloses:
A dampened gear system (system illustrated in FIG. 2), comprising: 
a first gear (30) including a first toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a first contact face perpendicular to the first toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its left-hand side that is orthogonal to its radially extending teeth), at least one lug aperture (FIG. 3 illustrates apertures 80, 81 that are defined between portions 4 of the first gear 30) having an engagement surface (circumferential surfaces of the portions 4 that define the apertures 80, 81, such surfaces are characterized as “end stops”; col. 3, ll. 55-58), and at least one damper aperture (FIG. 3 illustrates an aperture defined between portions 4 within which dampers 7 are disposed; see col. 3, ll. 59-65);
a second gear (20) including a second toothed perimeter (col. 3, ll. 3-4, “double pinion 10 is divided into two separate pinions 20 and 30,” the term “pinion” indicating that elements 20 and 30 both have a toothed perimeter), a second contact face perpendicular to the second toothed perimeter (FIG. 2 illustrates gear 30 having an axially inward facing surface on its right-hand side that is orthogonal to its radially extending teeth), at least one lug (3);  and 
a damper (7) positioned within each of the at least one damper apertures (FIG. 3 illustrates an aperture defined between portions 3 within which dampers 7 are disposed; see col. 3, ll. 59-65); 
wherein the first gear and second gear are positioned with the first contact face adjacent to the second contact face (FIG. 3 illustrates a side surface of portion 4 of the first gear 30 disposed next to an axially inward facing side surface of the second gear 20, and a side surface of portion 3 of the second gear 20 disposed next to an axially inward facing side surface of the first gear); 
wherein the at least one lug is positioned within the at least one lug aperture having a gap (FIG. 3 illustrates a gap/space at reference numbers 80 and 81) between the at least one lug and an engagement surface of the at least one lug aperture (col. 3, ll. 47-60, “two diametrically opposed chambers 80 and 81 are formed, these chambers being delimited by two of the fins 4, with one of the fins 3 penetrating into a respective one of these chambers 80 and 81 without being associated with any resilient means. . . .The fins 3 in the chambers 80 and 81, by cooperation with the associated fins 4, serve as end stops and limit the relative angular displacement between the two pinions 20 and 30”).
However, Carmillet does not expressly disclose that the damper is formed of a rigid metal structure at least partially encased within a resilient, compressible material that forms the outer surface of the damper, and further comprising a pin extending from the second gear; wherein the damper includes a channel; and wherein the pin extends through the channel to prevent movement of the damper.
Biedess teaches a damper (26; FIG. 3a) being formed of a rigid metal structure (27; col. 2, ll. 34-37, “metal bushing 27”) at least partially encased within a resilient, compressible material (28; col. 2, ll. 34-37, “shock absorbing resilient rubber-like cushion sleeve 28”) that forms the outer surface of the damper (FIG. 3a depicts the rubber portion 28 disposed on the outside of the rigid portion 27; col. 2, ll. 34-37, “shock absorbing resilient rubber-like cushion sleeve 28 which, if desired, may be vulcanized permanently to a metal bushing 27”), and further comprising a pin (36) extending from a second gear (14); wherein the damper includes a channel (space accommodating pin 36 as shown in FIG. 2-3a); and wherein the pin extends through the channel to prevent movement of the damper (col. 2, ll. 67-75, pin 36 serves to “secure” the damper 28, 27 i.e. prevents movement) as a material/configuration for the damper that is suitable for resisting relative movement (col. 3, ll. 44-52). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Carmillet such that the damper is formed of a rigid metal structure at least partially encased within a resilient, compressible material that forms the outer surface of the damper, and further comprising a pin extending from the second gear; wherein the damper includes a channel; and wherein the pin extends through the channel to prevent movement of the damper, as taught by Biedess, as it is a material/configuration for the damper that is suitable for resisting relative movement and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.                                                                                                                                                        
Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the art combination of Carmillet in view of Barrett would render Carmillet as unsatisfactory for its intended purpose. Remarks at 10-11.  In particular, Applicant argues that springs 7 in Carmillet are “not intended or configured to be the sole means for dampening.” Remarks at 10.  In response, “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103,” see MPEP § 2112; see also MPEP § 2114 regarding functionally inherent features in the prior art. Here, claim 1 in Carmillet recites that “the vibration damper further including resilient means operatively interposed between said groups of fins to resist said angular movement.”  In other words, springs 7 are a resilient, compressible material that is inherently capable of dampening movement due to vibrations by way of its capability to resist angular movement.  This feature is akin to that of damper 30 of the instant specification which is described as a “resilient, compressible material” (paragraph [0022]).  As such, attenuation of vibrations is a functionally inherent feature of springs 7.  Applicant further argues that Carmillet in view of Barrett would result in replacing the “fins, chambers, and fluid therein” with the damper 10 of Barret, thereby rendering Carmillet as unsatisfactory for its intended purpose for lack of “basic features necessary for rotational mechanical engagement between the pinions of Carmillet.”  Remarks at 11-12.  In response, nowhere in the current or prior Office actions (dated 4/18/2022) do they present such a modification.  Rather, the current/previous Office actions presented that Carmillet’s springs/dampers 7 be modified or replaced with damper 10 of Barrett.  Applicant’s argument is not deemed as persuasive.
	Applicant argues, in regards to the rejection of claim 2, that the modification of Carmillet “is not a mere reversal of parts.” Remarks at 12.  In particular, Applicant argues that the dampened gear is meshed with the torsionally active shaft 12 and the “reversed” configuration would cause the “non-dampened gear” to be in mesh with the torsionally active shaft 12, “thereby eliminating the damping effect.”  Remarks at 12-13.  In response, Applicant does not explain why the “reversed” configuration would cause either of the gears to become a “non-dampened gear.”  That is, it is unclear why the modification involving the “extension” portion being formed on the first gear 30 and the “central void” portion being formed on the second gear would diminish the required damping effect of the device.  Moreover, whether or not the “extension” portion and “central void” portion is formed one way or the other would not prevent the springs 7 from resisting angular movement therebetween; chambers 80 and 81 would still be formed and would still be delimited by fins 4; fins 3 would still be disposed within chambers 80 and 81; fins 3 would still serve as stop ends and limit the angular displacement between the gears; and a viscous damping effect caused by transfer of fluids within the chambers 80 and 81 due to relative movement would still occur.  Nowhere in Carmillet does it disclose or suggest that such a “reversed” configuration would interfere with the intended operation of the device or otherwise render the device as unsatisfactory for is intended purpose.  As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656